DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2014/0339879).
With regards to claim 1, 10, and 12-13, Burton et al. discloses a cutter bit (120) comprising: an elongated body (210) configured to be fixed onto a working surface of a milling, planing, mining or reclaiming machine (paragraph 005-007), the elongated body comprising a front surface, a back surface obverse to the front surface, and a pair of lateral side surfaces radially extending between a lower end of the elongated body and a rounded upper end (at 160) of the elongated body, the elongated body further comprising a recess in the front surface, the recess extending from the rounded upper end of the elongated body toward the lower end to an edge of the recess formed by a slot in the front surface (figure 10), the slot extending between the lateral side surfaces; cutting surface (160), the cutting surface comprising polycrystalline diamond (PDC 140)  and being independently and fixedly coupled in the recess on the front surface of the elongated body (figure 10), the cutting surface formed to contiguously align with the rounded upper end of the elongated body (figure 9-11; paragraph 0088-0089); and a wear resistant element (230m) positioned in the recess between the slot and the cutting surface, the wear resistant element comprising a front surface, an upper edge, and a lower edge, wherein the upper edge of the wear resistant element is shaped to contiguously align with a portion of a bottom edge of the cutting surface the wear resistant element positioned on the front surface such that a linear lower edge of the wear resistant element contiguously aligns with a slot formed in the front surface of the elongated body (figures 1-11). Burton et al. discloses the invention substantially as claimed. However, Burton et al. does not explicitly teach a circular cutting surface having a predetermined diameter and wherein the upper edge of the wear resistant element is radiused to contiguously align with a portion of a circumferential edge of the circular cutting surface. Examiner takes Official Notice that it is old and well known in the art to use circular cutting surface on cutter bits. See for example Cooley et al. US 8,079,431 and Haglund US 2,689,108 teaching circular cutting surface. Furthermore, Burton et al. teaches that PDC 140 my be nonlinear or may include multiple linear segments and that the shape of the wear resistant element 230m may have a shape and side that may be complimentary to the shape and size of the bottom side 142m of the cutting surface 140 (paragraph 0088-089). Therefore, one skilled in the art would have known to modify the cutting surface of Burton et al. to have a circular shape and with the teachings of Burton et al. the shape of the wear resistant element will be complimentary with the shape of the cutting surface. One skilled in the art would modify the shape depending on the cutting application. 
As to claim 2, Burton et al. as modified discloses wherein the lower edge of the wear resistant element abuts the slot (lower edge of 230m), and the upper edge (at 142m)  of the wear resistant element abuts and extends along the circumferential edge of the circular cutting surface between the pair of lateral side surfaces (see for example figure 2A where the bottom edge of PDC 140 has a circumferential edge abutting the angle face 212a equivalent to the wear resistant element 230m in figure 10; paragraph 0089).
As to claim 3, Burton et al. as modified discloses wherein the wear resistant element (230) extends to edges of the elongated body (210) defined by the lateral side surfaces, at least where the wear resistant element is radiused to contiguously align with the portion of the circumferential edge of the circular cutting surface (see for example figure 2A where the bottom edge of PDC 140 has a circumferential edge abutting the angle face 212a equivalent to the wear resistant element 230m in figure 10; paragraph 0089).
As to claim 4-5, 14, and 17, Burton et al. as modified above discloses wherein the upper edge of the wear resistant element (230) is radiused to define a slot having a predetermined radius of curvature that matches the predetermined diameter of the circular cutting surface; and  wherein the upper edge of the wear resistant element is radiused to define a slot having a predetermined radius of curvature that matches the predetermined diameter of the circular cutting surface. (paragraph 0088-0089; figures 1-10).
As to claim 11, Burton et al. as modified above discloses wherein the first portion of the circumferential edge (lower circumferential edge) and the second portion (upper circumferential head align at top) of the circumferential edge are on opposite sides of the circular cutting surface (Figures 1-11; paragraph 0088-0089).
With regards to claim 16, see rejection of claims 1, 10 and 11 above.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2014/0339879) in view of Haglund (US 2,689,180).
As to claim 6, Burton et al. discloses the invention substantially as claimed. However, Burton et al. does not explicitly teach wherein the lateral side surfaces are tapered. Haglund teaches a similar cutter bit (1) including a front surface, a back surface obverse to the front surface, and a pair of lateral side surfaces (4) radially extending between a lower end of the elongated body and a rounded upper end, and wherein the lateral side surfaces are tapered (figure 1). It would have been obvious to one of ordinary skilled in the art to modify the cutter bit lateral sides of Burton et al. as taught by Haglund, since it would provide an alternative shape to reduce erosion of the bit and elongate the life to the bit. 
Claim(s) 7-9, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2014/0339879) in view of Lauber (US 3,429,617).
As to claim 7, Burton et al. discloses the invention substantially as claimed. However, Burton et al. does not explicitly teach wherein the elongated body includes an aperture extending through the elongated body between the recess in the front surface of the elongated body and the back surface of the elongated body, and the wear resistant element is fixedly coupled on a surface of a first end of a stem positioned in the recess, the stem extending through the aperture and being fixedly held in the recess by a fastener coupled with a second end of the stem, the fastener contiguously contacting the back surface of the elongated body. Lauber discloses a similar cutter bit (1) including an elongate body (4) wherein the elongated body includes an aperture extending through the elongated body between the recess in the front surface of the elongated body and the back surface of the elongated body (figure 9), and the wear resistant element (39) is fixedly coupled on a surface of a first end of a stem (20b) positioned in the recess (34), the stem extending through the aperture and being fixedly held in the recess by a fastener (screw head) coupled with a second end of the stem, the fastener contiguously contacting the back surface of the elongated body (figure 9). It would have been obvious to one skilled in the art to modify the cutter bit of Burton et al. to include the recess an stem connection as taught by Lauber, since it would provide an connection easy to install and remove the wear resistant element. 
As to claim 8, Lauber further discloses  wherein the back surface includes an angled notch (see notch where head of screw 20b is located) to forming an inclined surface part of the back surface relative to the back surface of the elongated body (figure 9) that does not include the angled notch, and the fastener is positioned in contiguous contact with the inclined surface (see for example figure 7 of Burton where the PDC 140 is at angle and inherently the back of the notch would be at an angle from the rest of the body; see US 8079431 figure 5 disclosing a similar connection with an angle notch). Therefore, it would have been obvious to one of ordinary skill in the art to modify the cutter of Burton et al. to include an angle notch on the back surface as taught above, to receive the wear resistant element connector when the front face is at an angle as shown above. 
As to claim 9, Lauber further discloses wherein the first end of the stem includes a tapered portion (see taper portion at back surface of wear resistant element 39; figure 9) and the aperture includes a beveled opening to receive the tapered portion and align the stem in the aperture (figure 9). It would have been obvious to one of ordinary skill in the art to modify the cutter bit of Burton et al. to include the stem tapered end and beveled opening as taught by Lauber, since it would provide centralizing structure. 
As to claim 15 and 18-20, Burton et al. discloses the invention substantially as claimed. However, Burton et al. does not explicitly teach wherein the wear resistant element includes a threaded stem coupled to a back surface of the wear resistant element, the threaded stem extending through an aperture in the elongated body such that a threaded fastener positioned on the stem rotatably compresses the elongated body between the wear resistant element and the threaded fastener. Lauber discloses a similar cutter bit including the wear resistant element (39) includes a threaded stem (20b) coupled to a back surface of the wear resistant element, the threaded stem extending through an aperture in the elongated body such that a threaded fastener positioned on the stem rotatably compresses the elongated body between the wear resistant element and the threaded fastener (figure 9). It would have been obvious to one skilled in the art to modify the connection of the wear resistant element of Burton to a connection as taught by Lauber, since it would provide a connection easy to install and remove the wear resistant element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678